 



Exhibit 10.1
November 15, 2006
Mr. Anthony Zappa
c/o BioScrip, Inc.
10050 Crosstown Circle
Eden Prairie, MN 55344
Re: Employment Terms
Dear Tony:
     This letter sets forth the revised terms of your employment with BioScrip,
Inc. (the “Company”) as a result of your transition from Executive Vice
President of Community Pharmacy Operations to a more strategic role focusing on
expanding opportunities for the Company’s community pharmacies in the HIV and
transplant markets. Since your position would be internal, you would not retain
your position as an officer of the Company. You will remain employed by the
Company in this role through January 31, 2007 unless you voluntarily resign your
employment or your employment is terminated for Cause. Cause shall have the same
meeting as set forth in your July 24, 2006 letter from Barry A. Posner, titled
“Severance Agreement.” Your employment through January 31, 2007 shall be at your
current salary level and will continue to report directly to the Company’s Chief
Executive Officer. In addition, you will also continue to be covered under all
benefits programs you are currently enrolled in.
     Upon your departure from the Company on January 31, 2007 or upon the
earlier termination of your employment you will be entitled to receive severance
payments equal to eight (8) months of salary at your then current salary level,
payable in accordance with the Company’s then applicable payroll practices and
subject to all applicable federal, state and local withholding. You will also be
entitled to maintain health insurance under the Company’s group medical and
dental insurance plans to the extent, if any, permitted under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”). The Company
shall reimburse you for the value of any COBRA premiums that would be incurred
for health insurance for Employee and Employee’s dependents on the date of
termination of your employment with the Company for the one-year period
following such date, less any amounts that would have been required to be
withheld by the Company as an employee contribution towards the cost of such
insurance had you remained employed by the Company after January 2007. To the
extent you elect not to continue health coverage under the Company’s group
medical and dental insurance plans, the Company will make a lump sum payment to
you in an

 



--------------------------------------------------------------------------------



 



Mr. Anthony Zappa
November 15, 2006
Page 2
amount equal to the cost to the Company for such insurance had you elected to
remain insured under such plans.
     In accordance with the terms of the Company’s bonus program, if you remain
employed with the Company through December 31, 2006, you may receive a bonus
based on 2006 performance and in accordance with the approved plan parameters.
To this end you have a bonus target of $57,000, payment of which is subject to
the completion of a viable action plan for expanding the Company’s opportunities
in the HIV and transplant markets in 2007, and subject to approval of the plan
by the Company’s Chief Executive Officer. Should the Company determine you have
not completed a viable action plan for expanding the Company’s opportunities in
the HIV and transplant markets in 2007 it will inform you of the specific
deficiencies within five business days of receiving your action plan and provide
you 10 business days to cure the deficiencies. Notwithstanding the foregoing,
the action plan shall be completed on or before December 15, 2006.
     In addition to the payments described above, at the next payroll date
following your departure you shall be entitled to receive payment for all
vacation days accrued and unused as of such date.
     As a condition to your receipt of the payments outlined in this letter, you
shall execute a General Release substantially in the form as set forth in
Exhibit A.
     Except for the payments and benefits to be made or provided to you as
described herein, you acknowledge and agree that upon your departure from the
Company you will not be entitled to any other payments, benefits, or
compensation of any kind by the Company. This letter supersedes and replaces the
severance letter agreement between the Company and yourself dated as of July 24,
2006, which shall be of no further force and effect.

 



--------------------------------------------------------------------------------



 



Mr. Anthony Zappa
November 15, 2006
Page 3
     If you accept the terms of this letter agreement, please indicate so by
signing in the space provided.

              Very truly yours,
 
            BioScrip, Inc.
 
       
 
       
 
  By:   /s/ Barry A. Posner
 
       
 
      Barry A. Posner,
EVP and General Counsel
 
       
 
       
Accepted and Agreed to this
17th Day of November 2006
       
 
       
   /s/ Anthony Zappa
       
  Anthony Zappa
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Waiver and Release Agreement
I hereby unconditionally and irrevocably release, waive and forever discharge
BioScrip, Inc. (“BioScrip”), its divisions, subsidiaries and affiliates, and
each of their respective officers, directors, employees, successors and assigns
(collectively, the “Released Parties”), from ANY and ALL causes of action,
claims and damages, including attorneys’ fees, whether known or unknown,
foreseen or unforeseen, presently asserted or otherwise, which have or could
have arisen to date out of my employment or separation from employment with
BioScrip. This Waiver and Release (“Release”) includes, but is not limited to,
any claim, right or entitlement to pay, benefits or damages arising under any
federal law (including but not limited to Title VII of the Civil Rights Acts of
1964, the Age Discrimination in Employment Act (“ADEA”), the Employee Retirement
Income Security Act, the Americans with Disabilities Act, and the Family and
Medical Leave Act); any claim arising under state anti-discrimination laws or
local ordinances or regulations and any claim arising under any common law
principle or public policy, including all suits in tort or contract, or under
the personnel policies of BioScrip. I am not waiving any other claims or rights
which cannot be waived by law, including the right to file an administrative
charge of discrimination; I am, however, waiving the right to monetary recovery
in connection with any such charge.
I understand that in consideration of my executing this Waiver and Release, I
will receive the payments set forth in that certain letter agreement dated
November 2, 2006 between BioScrip and myself.
I also understand that as further consideration for signing this Waiver and
Release I will be released from the non-competition covenants previously agreed
to by myself in connection with my employment with BioScrip; provided, however,
that I will remain obligated to comply with the covenants prohibiting the
solicitation of customers and employees and the covenants prohibiting the
disclosure of confidential information set forth in the Restrictive Covenants.
I agree, upon reasonable notice, to furnish such information and proper
assistance to a Released Party as may reasonably be required in connection with
any threatened or actual litigation or other judicial or administrative
proceedings in which any Released Party is, or may become, involved (whether as
a party, witness, or otherwise) and BioScrip will reimburse me for all
reasonable out-of-pocket expenses incurred in connection with such activity upon
submission of receipts or other supporting documentation in accordance with the
then customary practices of BioScrip.
I agree not to disparage BioScrip or any other Released Party to any third
party, either orally or in writing. I also promise not to sue BioScrip or any
other Released Party for any released claim, except that I may bring a lawsuit
under the ADEA to challenge the validity of this Release under that law. If I
violate this covenant not to sue, other than by challenging the validity of this
Release under the ADEA, I will be required to pay all defense costs incurred by
BioScrip or a Released Party (as applicable), including its reasonable
attorneys’ fees; alternatively, at BioScrip’s option, I will be required to pay
back to BioScrip upon demand all but $100 of the severance pay and other
benefits I received in connection with this Release, as liquidated damages.
I am signing this Waiver and Release knowingly and voluntarily. I acknowledge
that:

(1)   I have been advised in writing to consult an attorney before signing this
Waiver and Release;   (2)   I have relied solely on my own judgment and/or that
of my attorney regarding the consideration for and the terms of this Waiver and
Release;

 



--------------------------------------------------------------------------------



 



(3)   the severance payment which I will receive for signing this Release is
consideration in addition to anything to which I am otherwise entitled;   (4)  
I have been given at least twenty-one (21) days to consider this Waiver and
Release, and an additional seven (7) days after signing to revoke it in writing;
  (5)   I have read and understand this Waiver and Release and further
understand that it includes a general release of any and all known and unknown
claims to date I may have against the Released Parties;   (6)   I agree that if
I decide to revoke this Waiver and Release I will notify the Human Resources
manager at BioScrip of such revocation in writing within the seven (7) day time
frame; and   (7)   no statements or conduct by BioScrip or any other Released
Party have in any way coerced or unduly influenced me to execute this Waiver and
Release.

I further acknowledge that there are no other agreements of any nature between
BioScrip and me with respect to the matters discussed in this Waiver and
Release, except as expressly stated herein.
In the event I choose to exercise my option to revoke this Waiver and Release, I
will notify BioScrip in writing by sending notice to BioScrip’s designated agent
for this purpose, and return to BioScrip all monies paid pursuant to the Letter
Agreement (if any). Such notice shall be delivered to BioScrip by registered or
certified mail, postmarked no later than 5:00 p.m. on the last day of the
revocation period, and with return receipt requested and addressed as follows:
General Counsel, BioScrip, Inc., 100 Clearbrook Road, 3rd Floor, Elmsford, NY
10523.
This Waiver and Release shall be governed and conformed in accordance with the
laws of the State of Minnesota without regard to its conflict of laws provision.
Should any provision of this Waiver and Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Waiver and
Release in full force and effect. However, if any portion of the general release
language were ruled to be unenforceable for any reason, I shall again be subject
to the non-competition covenants set froth in the Letter Agreement for the
period set forth therein.
I agree that neither this Waiver and Release nor the furnishing of the
consideration for this Waiver and Release shall be deemed or construed at
anytime for any purpose as an admission by BioScrip or any other Released Party
of any liability or unlawful conduct of any kind.

     
REVIEWED & AGREED:
   
 
   
 
   
 
   
Name:
  Date

 



--------------------------------------------------------------------------------



 



     
State of                     
  )  
 
  ) ss.: 
County of                     
  )  

     On the ___day of ___, in the year 2006, before me, the undersigned,
personally appeared Anthony Zappa, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

     
 
   
 
   
 
  Notary Public

 